Citation Nr: 1455024	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-14 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral photorefractive keratectomy, claimed as cornea tears and dryness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from May 2007 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In February 2014, the Veteran testified during a Board video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that the appellant has submitted additional evidence to the Board, accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2014).  The Board accepts this evidence for inclusion in the record. 

This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Throughout the period on appeal, the Veteran's bilateral photorefractive keratectomy, claimed as cornea tears and dryness, has been manifested by corrected vision no worse than 20/25, bilaterally; constant erosion/abrasion of corneas with severe pain; chronic dry eyes requiring the use of eye drops multiple times during the day and the use of eye ointment at night; the inability to drive at night due to light sensitivity; and resulting in severe economic impact due to loss of time from work.  


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for a 10 percent evaluation, but no higher, for bilateral photorefractive keratectomy, claimed as cornea tears and dryness, have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.27, 4.79, Diagnostic Code 6099-6035 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).   

VA satisfied the notification requirements of the VCAA by means of a letter dated August 2010.  VA's duty to assist has also been satisfied.  The claims file contains the Veteran's pertinent service and post-service treatment records for treatment received during the course of the appeal, as well as a VA examination report.  Additionally, the claims file contains the Veteran's statements in support of his claim, as well as a transcript of his hearing before the Board.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.  

The Veteran was most recently afforded a VA examination in October 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's eye disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (April 7, 1995).  Review of the examination report shows that the clinician reviewed the relevant treatment reports of record, elicited from the Veteran his history of his eye disorder symptomatology and its effect on his daily functioning, reviewed diagnostic test results and provided the clinical results of the evaluation.  Accordingly, the Board finds that the examination report is adequate upon which to base a decision in this case.

Further, as noted above, the appellant was afforded a Board hearing in February 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO personnel or a VLJ/AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or his service organization representative that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on such evidence and elements.  As such, the Board finds that VA complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 
26 Vet. App. 76 (2012).

Analysis

The Veteran was originally granted service connection for his bilateral photorefractive keratectomy in a November 2010 rating decision, effective May 21, 2010.  Thereafter, he submitted a timely notice of disagreement with the noncompensable disability rating, stating that his bilateral eye disability was worse than the noncompensable rating contemplated.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  The evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited.  38 C.F.R. § 4.14 (2014).

The Veteran's bilateral photorefractive keratectomy has been rated under DC 6099-6035.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).

The Veteran's bilateral eye disability is evaluated on the basis of impaired visual acuity.  The severity of visual acuity loss is determined by applying the criteria set forth in the Ratings for Central Visual Acuity Impairment.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, DCs 6061-6066.  

Under DC 6035, keratoconus is evaluated based on impairment of visual acuity.  A 10 percent disability rating is warranted for visual acuity where the vision is 20/50 in one eye and 20/50 in the other eye; or where vision is 20/40 in one eye and 20/50 in the other; or where vision is 20/70 in one and 20/40 in the other; or where vision is 20/100 in one eye and 20/40 in the other.  38 C.F.R. § 4.79, DC 6035 (2014). Central visual acuity should be evaluated on the basis of corrected distance vision. 38 C.F.R. § 4.76 .  Decreased levels of visual acuity warrant a higher disability evaluation.

The Veteran's bilateral eye disability stems from photorefractive keratectomy (also known as LASEK ) surgery in April 2009 to correct visual acuity.  Service treatment records following the procedure show that the Veteran was treated for pain, eye dryness, repeated corneal abrasions and photophobia (light sensitivity).  On his report of medical history during his service separation examination, he reported having several ER/urgent care visits for pain and torn corneas.  

An August 2010 private ophthalmology evaluation shows that the Veteran was seen for recurrent, monthly corneal erosions.  His visual acuity without correction (it was noted that he did not wear glasses) was 20/20 in the right eye, and 20/20-2 in the left eye.  The right eye cornea had trace superficial punctate keratitis.  Although the clinician placed dissolvable collagen plugs in the eyes, the Veteran returned to the clinic 10 minutes later, complaining of pain, and the plugs had to be flushed.

During the October 2010 VA examination, the Veteran reported that he had experienced corneal erosions nearly every month since surgery and had seen several physicians for the condition.  He also reported having collagen drainage plugs placed in his eyes, but noted that they had to be removed due to intense pain.  He said that he used eye drops about twice per hour during the day, eye ointment at night, and still had to pry his eyes open with his fingers in the morning in order to see.  On examination, his corrected distance vision was 20/20 bilaterally.  

During his February 2014 hearing before the Board, the Veteran reported that his eye disability had increased in severity.  He said that he experienced constant corneal tearing, especially at night when blinking, intense pain and dryness.  He said that he was unable to drive at night because of severe sensitivity to light, and discussed how his condition caused him to miss a lot of time from working on his family's farm.  He added that the condition became worse in winter because of the dryness of the air, and said that he had difficulty performing outdoor agricultural tasks.  

The Board finds the Veteran is competent to report his eye-related symptoms, such as severe pain and dryness, as well as the impact his disability has on his activities of daily living and employment.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, such reports have been credible throughout this case.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009) (noting that the Board's failure to discuss a veteran's report of symptoms combined with a failure to address her credibility rendered its statement of reasons or bases inadequate). 

Although the Veteran's visual acuity throughout the period on appeal has not risen to the level required for a higher disability evaluation, given the above findings, especially the impact that the Veteran's eye disability has on his employment and activities of daily living, the Board finds that a 10 percent evaluation best represents his disability picture.  The Court has held that the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, and that VA must instead consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436.  

As other eye disorders are not shown, a higher disability evaluation under another diagnostic code is not warranted.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," and the choice of diagnostic code should be upheld if it is supported by explanation and evidence).  


ORDER

Entitlement to an initial disability rating of 10 percent, and no higher, for bilateral photorefractive keratectomy, claimed as cornea tears and dryness, is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


